      Case: 1:17-cr-00424-CAB Doc #: 38 Filed: 11/16/18 1 of 4. PageID #: 141




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION


 UNITED STATES OF AMERICA,                             )   CASE NO.: 1:17CR424
                                                       )
                  Plaintiff,                           )   JUDGE CHRISTOPHER A. BOYKO
                                                       )
        v.                                             )   APPLICATION FOR, AND FACTUAL
                                                       )   ALLEGATIONS IN SUPPORT OF
 WISAM R. RIZK,                                        )   JUDICIAL ORDER OF REMOVAL
                                                       )
                  Defendant.                           )


       The United States of America hereby moves for the entry of an Order of Judicial

Removal, and Notice is hereby given to Defendant Wisam R. Rizk and to his attorney of record,

Richard H. Blake, that the United States of America alleges the following facts in support of the

Notice of Intent to Request Judicial Removal:

       1. The defendant, Wisam R. Rizk (Alien Identification Number 097 111 010) is

             not a citizen or national of the United States.

       2. The defendant is a native of Lebanon and a citizen of Austria.

       3. The defendant was admitted to the United States as an H1-B non-immigrant at

             Newark, New Jersey, on or about September 24, 2004.

       4. The defendant adjusted his status to that of a lawful permanent resident E-37

             on March 31, 2005.

                                                   1
      Case: 1:17-cr-00424-CAB Doc #: 38 Filed: 11/16/18 2 of 4. PageID #: 142



       5. At the time of sentencing in the instant criminal proceeding, the defendant

           will have been convicted in the United States District Court, for the Northern

           District of Ohio, Eastern Division, under Counts 1, 21, and 29 of the

           Indictment, which charges the defendant with conspiracy to commit wire

           fraud and honest services wire fraud, in violation of Title 18, United States

           Code, Section 1349; wire fraud and honest services wire fraud, in violation of

           Title 18, United States Code, Sections 1343, 1346 and 2; and making false

           statements, in violation of Title 18, United States Code, Section 1001(a)(2)

           and (a)(3), all in the above-captioned case.

       6. The maximum sentence for a violation of conspiracy to commit wire fraud

           and honest services wire fraud, in violation of Title 18, United States Code,

           Section 1349; and for wire fraud and honest services wire fraud, in violation

           of Title 18, United States Code, Sections 1343, 1346 and 2, is 20 years’

           imprisonment.

       7. The maximum sentence for a violation of making false statements, in violation

           of Title 18, United States Code, Section 1001(a)(2) and (a)(3), is 5 years’

           imprisonment.

       The defendant is, and at sentencing will be, subject to removal from the United States

pursuant to: 8 U.S.C. 1227(a)(2)(A)(iii) [part of the Immigration and Nationality Act], in that at

any time after entry, the defendant will have been convicted of aggravated felonies as described

in 8 U.S.C. 1101(a)(43)(U), (M)(i), and (S), specifically, a conspiracy to commit an offense

involving fraud or deceit resulting in a loss to the victims in excess of $10,000, an offense

                                                 2
      Case: 1:17-cr-00424-CAB Doc #: 38 Filed: 11/16/18 3 of 4. PageID #: 143



involving fraud or deceit resulting in a loss to the victims in excess of $10,000, and an offense

relating to obstruction of justice for which the term of imprisonment is at least one year.

       WHEREFORE, pursuant to Section 238(c) of the INA, 8 U.S.C. § 1228(c), the United

States of America requests that the Court, at the time of sentencing, order that the defendant be

removed from the United States to Austria. A proposed Order, Defendant’s Plea Statement in

Support of Judicial Removal, and the Concurrence of United States Immigration and Customs

Enforcement are all included with this Application.

                                                Respectfully submitted,

                                                JUSTIN E. HERDMAN
                                                UNITED STATES ATTORNEY


                                          By:     /s/ Rebecca C. Lutzko
                                                 Rebecca C. Lutzko (OH: 0069288)
                                                 Chelsea Rice (OH: 0076905)
                                                 Assistant United States Attorneys
                                                 United States Court House
                                                 801 West Superior Avenue, Suite 400
                                                 Cleveland, OH 44113
                                                 (216) 622-3888 / 3752
                                                 (216) 522-7358 (facsimile)
                                                 Rebecca.Lutzko@usdoj.gov
                                                 Chelsea.Rice@usdoj.gov




                                                   3
      Case: 1:17-cr-00424-CAB Doc #: 38 Filed: 11/16/18 4 of 4. PageID #: 144



                                  CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2018, a copy of the foregoing was filed with the

Court.    A copy of this filing will be sent by operation of the Court’s electronic filing system to

all counsel of record.

                                           /s/ Rebecca C. Lutzko
                                           Rebecca C. Lutzko
                                           Assistant U.S. Attorney




                                                  4
